    Case 20-42492        Doc 313        Filed 06/17/21 Entered 06/17/21 12:07:30
                                         Document     Page 1 of 3                                EODDesc Main

                                                                                                 06/17/2021


Marcus A. Helt, Esq. (Texas Bar #24052187)
Jack Haake, Esq. (Admitted Pro Hac Vice)
MCDERMOTT WILL & EMERY LLP
2501 North Harwood Street, Suite 1900
Dallas, Texas 75201
Tel:     (214) 210-2821 / Fax: (972) 528-5765
Email: mhelt@mwe.com
Email: jhaake@mwe.com

PROPOSED COUNSEL FOR THE DEBTORS
AND DEBTORS-IN-POSSESSION

                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

In re:                                                       Chapter 11
                                                       §
SPHERATURE INVESTMENTS LLC, et                         §     Case No.: 20-42492
al.                                                    §
                                                       §
                 Debtors.1                             §     Jointly Administered
                                                       §


 AGREED ORDER (A) VACATING THE ORDER (I) AUTHORIZING THE DEBTORS
     TO KEEP CERTAIN INFORMATION IN SCHEDULES OF ASSETS AND
LIABILITIES CONFIDENTIAL; (II) APPROVING FORM AND MANNER OF NOTICE
      TO CERTAIN POTENTIAL CLAIMANTS; AND (III) ESTABLISHING
   SUPPLEMENTAL DEADLINE TO FILE PROOFS OF CLAIM FOR CERTAIN
       POTENTIAL CLAIMANTS, (B) SET OBJECTION DEADLINE, AND
                      (C) EXTEND THE BAR DATE

         Having considered the Agreed Motion to: (A) Vacate the Order (I) Authorizing the Debtors
to Keep Certain Information in Schedules of Assets and Liabilities Confidential; (II) Approving
Form and Manner of Notice to Certain Potential Claimants; and (III) Establishing Supplemental
Deadline to File Proofs of Claim for Certain Potential Claimants, (B) Set Objection Deadline, and



1
     The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
     Investments LLC EIN#5471; Rovia, LLC EIN#7705; WorldVentures Marketing Holdings, LLC EIN#3846;
     WorldVentures Marketplace, LLC EIN#6264; WorldVentures Marketing, LLC EIN#3255; WorldVentures
     Services, LLC EIN#2220.
    Case 20-42492          Doc 313        Filed 06/17/21 Entered 06/17/21 12:07:30                    Desc Main
                                           Document     Page 2 of 3



(C) Extend the Bar Date (the “Agreed Motion”)2 and having found good cause for granting the
Motion to Vacate,
           IT IS ORDERED THAT the Order at Docket No. 293 is vacated.
IT IS FURTHER ORDERED THAT the objection deadline for the Motion and the Motion
to Lift Stay is set for June 22, 2021.
           IT IS FURTHER ORDERED THAT if an objection is filed, the Motion and the Motion
to Lift Stay shall be set for hearing on July 13, 2021 at 2:30 p.m. (CT).
           IT IS FURTHER ORDERED THAT the Bar Date is hereby extended, solely with respect
to the Claimants as defined in the Agreed Motion, to August 1, 2021 (the “Extended Bar Date”).
           IT IS FURTHER ORDERED THAT any Proofs of Claim filed by the Claimants before
the Extended Bar Date shall be superseded in all respects by any Proofs of Claim filed subsequent
to the Bar Date and on or before the Extended Bar Date, and shall not prejudice the Claimants in
any way.




                                                                          Signed on 6/17/2021

                                                                                            YM
                                                              HONORABLE BRENDA T. RHOADES,
                                                              CHIEF UNITED STATES BANKRUPTCY JUDGE




2
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion to Vacate.


                                                        2
 Case 20-42492          Doc 313       Filed 06/17/21 Entered 06/17/21 12:07:30   Desc Main
                                       Document     Page 3 of 3



Submitted and Prepared by:



Marcus A. Helt, Esq. (Texas Bar #24052187)
Jack Haake, Esq. (Admitted Pro Hac Vice)
MCDERMOTT WILL & EMERY LLP
2501 North Harwood Street, Suite 1900
Dallas, Texas 75201
Tel:     (214) 210-2821 / Fax: (972) 528-5765
Email: mhelt@mwe.com
Email: jhaake@mwe.com

PROPOSED COUNSEL FOR THE DEBTORS
AND DEBTORS-IN-POSSESSION


Blake J. Lindemann
California Bar No. 255747
E-mail: blake@lawbl.com
LINDEMANN LAW FIRM, APC
433 N. Camden Drive, 4th Floor
Beverly Hills, CA 90210
Telephone No: 310-279-5269
Facsimile No: 310-300-0267

COUNSEL FOR CREDITOR MELODY YIRU




                                                3
